DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
 
Notice to Applicant
Claims 1, 11-13, 23, and 40-53 have been examined in this application.  This communication is a final rejection in response to the “Remarks” filed 10/14/2022.

Specification
The amendment filed 4/16/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figure 8 depicts the wing bars extending perpendicular to the body, not parallel, there is no previous discussion of the wings being at specific angles, there is no previous discussion of multiple wing locks or the wing lock being integrated into the hinge, or the hinge comprising a hollow tube or the connections of the ends of the spring.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-44 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 41, the claim limitations fail to comply with the written description requirement because applicant’s disclosure only disclose the wing lock preventing the wing bar from rotating past a certain position posterior or anterior (or both) position.  There is no discussion of the wing lock limiting rotation of the wing bars to a position that is generally parallel to the body.  Figure 8 does not show the wing bars being parallel to the body, but rather perpendicular.
Regarding claim 42, the claim limitations fail to comply with the written description requirement because there is no discussion of the wing lock limiting rotation of the wing bars at a forty-five degree angle to the body, and Figure 17 does not provide an angle for the wings.
Regarding claims 43 and 44, the claim limitations fail to comply with the written description requirement because the applicant only discloses a single wing lock 808.  Furthermore, there is no discussion of the wing locks being integrated into the hinge.  
Regarding claim 53, the claim limitations fail to comply with the written description requirement because there is a description of a hollow tube inserted through the center of the body in the provisional application, but there is no description of this being a hinge or how the ends of the springs are attached in the tube or to the wing bars.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 37, the claim is indefinite because it discloses “a first wing bar end cap” and “a second wing bar cap end”.  This appears to be a typographical error, as there is no first wing bar cap end or second wing bar end cap, and the two should be amended to match.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-13, 23, and 37-53 are rejected under 35 USC 103 as being unpatentable over US Patent Number 5,003,723 to Dutcher in view of US Patent Number 1,923,840 to Ozburn.

Regarding claim 1, Dutcher discloses a fishing lure comprising 
A body with a posterior section and an anterior section (main body section 11); 
A first wing bar (left arm 17 in Figure 2) rotatably affixed to the anterior section of the body by a first section of a hinge (left hinge pin 18); 
A second wing bar (right arm 17) affixed at the anterior section of the body by a second section of the hinge, wherein the second wing bar is affixed opposite the first wing bar (see Figure 2);
Wherein, the first wing bar is arranged to rotate about the first section of the hinge in a posterior direction and an anterior direction relative to the body and the second wing bar is arranged to rotate about the second section of the hinge in a posterior direction and an anterior direction relative to the body (hinge pin 18 would only allow arms 17 to rotate posteriorly and anteriorly relative to the body 11).  
Dutcher does not disclose a first wing comprising a tubular shaft and at least one blade extending from the tubular shaft, wherein the first wing is positioned on the first wing bar, a second wing comprising a tubular shaft and at least one blade extending from the tubular shaft, wherein the second wing is positioned on the second wing bar, wherein the first wing is arranged to spin about the first wing bar in a clockwise and a counterclockwise direction and the second wing is arranged to spin about the second wing bar in a clockwise and a counterclockwise direction.  However, this limitation is taught by Ozburn.  Ozburn discloses a fishing lure with opposing wing bars 10 and a spinner 13 connected to the rear of arm 10 by a tubular swivel 12.  Dutcher suggests that “Arms 17 are also provided with holes 28 for securing other hooks or feathers” (column 3, lines 45-47).  It would thus be obvious to a person having ordinary skill in the art to modify Dutcher using the teachings from Ozburn in order to attach other features for additional attraction.  
Dutcher and Ozburn do not explicitly disclose the first and second wing bars being at least partially located within the tubular shaft.  However, since Ozburn discloses attaching spinners 13 via a swivel, it would be obvious to a person having ordinary skill in the art to position the wing bars within the tubular swivel as a known way of creating a rotating attachment to a swivel.  

Regarding claim 11 (dependent on claim 1) ¸ Dutcher discloses the body being segmented (see Figure 5).

Regarding claims 12 (dependent on claim 11) and 13 (dependent on claim 11), Dutcher discloses the body being rigid or flexible.  Column 2, lines 63-64 disclose “The body section 11 can be fabricated from plastic, wood or metal, as is traditional in the art”, which discloses both rigid and flexible materials as needed.  

Regarding claims 23 (dependent on claim 1)¸ Dutcher discloses the body containing at least one joint to allow one portion of the body to move freely with respect to a second portion of the body (see ring connectors 39 in Figure 5).

Regarding claim 37 (dependent on claim 1), Ozburn, as best understood, discloses the first wing being secured to the first wing bar by a first wing bar end cap and the second wing being secured to the second wing bar by a second wing bar cap end (at the end of arms 10 adjacent swivel 12).  

Regarding claims 38 (dependent on claim 1) and 39 (dependent on claim 1), Dutcher and Ozburn do not disclose the first wing being secured to the first wing bar by a first washer positioned near the distal end of the first wing bar and a second washer positioned near the proximal end of the first wing bar, and the second wing is secured to the second wing bar by a third washer positioned near the distal end of the second wing bar and a fourth washer positioned near the proximal end of the second wing bar, or the first wing being secured to the first wing bar by a first cotter pin and the second wing being secured to the second wing bar by a second cotter pin.  However, the examiner takes official notice that the use of washers and cotter pins as connection points is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to use them to connect spinner 13 as a substitution of known connectors.

Regarding claim 40 (dependent on claim 41), Dutcher discloses a wing lock that limits rotation of the first wing bar and the second wing bar.  Column 3, lines 6-8 disclose “Slots 19 in arms 17 form the aforementioned bifurcated arm ends and provide limits for swinging movement [arrows 20] of the arms 17 about hinge pin 18”.

Regarding claim 41 (dependent on claim 40), Dutcher discloses the wing lock limiting the rotation of the first wing bar about the first section of the hinge in the posterior direction to a position where the first wing bar is generally parallel to the body, the wing lock limits the rotation of the first wing bar about the first section of the hinge in the anterior direction to a position where the first wing bar is generally parallel to the body, the wing lock limits the rotation of the second wing bar about the second section of the hinge in the posterior direction to a position where the second wing bar is generally parallel to the body, and the wing lock limits the rotation of the first wing bar about the second section of the hinge in the anterior direction to a position where the second wing bar is generally parallel to the body.  Figures 1-4b show the slots 19 and hinge pin 18 keeping the arms 17 generally parallel to the body 11 in all positions.

Regarding claim 42 (dependent on claim 40), Dutcher does not disclose the wing lock limiting the rotation of the first wing bar about the first section of the hinge in the posterior direction to a position where the first wing bar is positioned generally at a forty-five degree angle to the body, and the wing lock limiting rotation of the second wing bar about the second section of the hinge in the posterior direction to a position where the second wing bar is positioned generally at a forty-five degree angle to the body.  However, having provided means to limit the swinging movement of the arms, it would have been obvious to one having ordinary skill in the art at the time the invention was made to limit the range of movement to whatever range was desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Regarding claim 43 (dependent on claim 10), Dutcher discloses the wing lock comprising a first wing lock that engages with the first wing lock bar and a second wing lock that engages with the second wing lock bar.  Column 3, lines 6-8 disclose “Slots 19 in arms 17 form the aforementioned bifurcated arm ends and provide limits for swinging movement [arrows 20] of the arms 17 about hinge pin 18”.

Regarding claim 44 (dependent on claim 43), Dutcher discloses the first wing lock is integrated into the first section of the hinge and the second wing lock is integrated into the second section of the hinge.  Slots 19 is integrated into the respective hinge pin 18 of wings 17.  

Regarding claim 45 (dependent on claim 1), Dutcher discloses the body including an upper body section (11c in Figure 5), a middle body section (11b), and a lower body section (11a).  

Regarding claim 46 (dependent on claim 45), Dutcher discloses the upper body section is secured to the middle body section with a first joint that allows the upper body section to move freely with respect to the middle body section (ring connectors 39).  

Regarding claim 47 (dependent on claim 46), Dutcher discloses the middle body section is secured to the lower body section with a first joint that allows the middle body section to move freely with respect to the lower body section (ring connectors 39).  

Regarding claims 48 (dependent on claim 47), and 49 (dependent on claim 48), Dutcher does not disclose a head section or the head section is secured to the upper body section with a third joint that allows the head section to move freely with respect to the upper body section.  However, having disclosed forming the body out of multiple jointed sections 11a, 11b, 11c, it would be an obvious matter of design choice to make additional sections for different shapes and movement patterns.

Regarding claim 50 (dependent on claim 48), Dutcher discloses an eyelet secured to the head (ring 13).

Regarding claim 51 (dependent on claim 1), Dutcher discloses the first hinge and the second hinge are integrated into a single component secured to the body.  The connection of hinge bars 18 to body 11 integrates the entire lure into a single component secured to the body.

Regarding claim 52 (dependent on claim 11), Dutcher disclose an eyelet secured to the body (at rearward portion 14) and a hook secured to the eyelet (hook 15).  

Regarding claim 53 (dependent on claim 1), Dutcher does not disclose the hinge comprising a hollow tube secured in the body and forming a passage through the body and a spring positioned within the hollow tube, wherein a first end of the spring is attached to an end of the first wing bar and a second end of the spring is attached to an end of the second wing bar.  However, the examiner takes official notice that the use of springs as attachment mechanisms is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Dutcher to use a spring as a substitution of known types of connectors.

Response to Arguments
Applicant’s arguments filed 10/14/2022 have been considered.
Applicant’s arguments regarding the drawing objection of Figure 10 are persuasive and the objection is withdrawn.
Applicant’s arguments regarding the specification objection to the end caps are persuasive and the objection is withdrawn.  
Regarding point C, page 11, line 8 states that the wing bar is depicted as parallel and extends laterally or outward from the body of the lure.  Figure 8 instead shows the wing bar extending perpendicular to the body.  
Regarding point D, applicant’s disclosure only discloses a single wing lock 808, and not multiple wing locks/stops 1206, 1412, 1508, 1612 in the applicant’s proposed amendments to the specification.  There is similarly no previous discussion of the wing bar locks/stops being incorporated into the one piece elbow/hinge mount 1076, and there is additional detail about the connections of the ends of the spring that were not discussed in the original disclosure.
Regarding the rejections under 35 USC 112, the rejections of claim 37 is withdrawn.  However, the issues of claims 41-44 and 53 remain, as discussed above, and the underlying ‘406 application do not provide support for these claims.
Regarding the 35 USC 103 rejection of claim 1, Ozburn does not merely have a spinner hanging off the end of an arm, but instead teaches tubular swivels 12 that are used to attach spinners 13 to arms 10.  Swivel 12 therefore comprises tubular shafts with blades 13 extending from them that attach the blades 13 to the arms 10.  Dutcher suggested that holes 28 are for securing other hooks or feathers, and Ozburn provides a teaching for a way to attach the feathers in a way that allows them to spin in order to further attract fish as the device is drawn through the water.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642